Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the Non-Final Office Action mailed on September 20, 2021, the applicant has submitted an amendment and Terminal Disclaimer filed on September 22, 2021, amending claim 56.
Terminal Disclaimer
The terminal disclaimer filed on September 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,521,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The amendment to claim 56 has cured the objection.
Reasons for Allowance
Claims 56-74 are allowed. The claims are renumbered as 1-19.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record disclose or fairly suggest a passive optical module that includes: an attachment mechanism mechanically attachable to a smartphone, the attachment mechanism configured to hold the optical module at a location proximate to a camera of the smartphone; a housing including a side with an aperture and a window framing a transparent surface, the transparent surface configured to contact a skin surface of a person; a lighting mechanism adapted to provide light to illuminate the skin surface of the person; a prism having: a first side facing the lighting mechanism, a second side facing the window, and a third side through which an acquired dactylographic image of the skin surface of the person exits the prism; and a plurality of light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665